                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 DANIEL CARPENTER and GRIST MILL                 :
 CAPITAL, LLC,                                   :          No. 3:14-cv-00741-KAD
                                                 :
        Plaintiffs,                              :
                                                 :
 vs.                                             :
                                                 :
 LYNN ALLEN, CHERI GARCIA,                       :
 TIMOTHY CORSI, JOHN DOES 1-100,                 :
 and JANE DOES 1-100,                            :
                                                 :          December 8, 2020
        Defendants.                              :

                         MOTION TO WITHDRAW APPEARANCE

       Pursuant to D. Conn. L. Civ. Rule 7(e), the undersigned attorney (Jeffrey P. Nichols of

Hurwitz Sagarin Slossberg & Knuff, LLC) respectfully moves to withdraw his appearance on

behalf of Daniel Carpenter. The undersigned respectfully submits that there is good cause for

this motion for the following reasons:

       1.      Plaintiffs filed this action on May 22, 2014. (ECF 1.)

       2.      The case was stayed between October 9, 2015 (ECF 28) and November 23, 2020

(ECF 53).

       3.      The undersigned appeared on behalf of Mr. Carpenter on August 18, 2016. (ECF

30.) Between that date and the date of this filing, the stay has remained in place and no merits-

related activity has occurred.

       4.      Defendants have not yet filed their responsive pleading, no Rule 26(f) report has

been filed, and discovery has not commenced.

       5.      The undersigned represents and affirms that:

               a. He will deliver a copy of this motion and any related order to Mr. Carpenter;
              b. He has notified Mr. Carpenter that if he does not appear through substitute
                 counsel or file an appearance to represent himself, his claims in this action
                 could be subject to dismissal for lack of prosecution; and

              c. Mr. Carpenter has consented to the withdrawal of appearance, as stated in the
                 attached Declaration of Daniel E. Carpenter (Exhibit A hereto).

       WHEREFORE, the undersigned respectfully requests that this motion to withdraw be

granted.


                                        By: /s/ Jeffrey P. Nichols
                                           Jeffrey P. Nichols (ct29547)
                                           HURWITZ SAGARIN SLOSSBERG & KNUFF,
                                           LLC
                                           147 North Broad Street
                                           Milford, CT 06460-0112
                                           Telephone: (203) 877-8000
                                           Fax: (203) 878-9800
                                           JNichols@hssklaw.com




                                               2
                                 CERTIFICATE OF SERVICE

       This is to certify that on December 8, 2020 a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system and

by mail to all parties that are unable to accept electronic filing. Parties may access this filing

through the Court’s electronic system.

                                                       /s/ Jeffrey P. Nichols
                                                         Jeffrey P. Nichols




                                                  3
